Citation Nr: 1524918	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  10-44 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for restrictive airway disease.

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease and a partial tear of the supraspinatus tendon of the right shoulder. 

4.  Entitlement to a compensable evaluation for callous formation of the right great toe and mid tarsal area of the right foot.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to November 2008.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2009 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a hearing before the Board in October 2012.  Unfortunately, a transcript could not be made from the recording.  The Veteran elected to have another hearing and in September 2014, the Board remanded this appeal to the Agency of Original Jurisdiction (AOJ) to afford the Veteran another Board hearing.  In December 2014, the Veteran testified at a videoconference hearing held at the RO before the undersigned.  A transcript of the hearing is associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The issues of entitlement to service connection for obstructive sleep apnea, an evaluation in excess of 10 percent for degenerative joint disease and a partial tear of the supraspinatus tendon of the right shoulder, and a compensable evaluation for callous formation of the right great toe and mid tarsal area of the right foot are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

At the December 2014 Board videoconference hearing, the Veteran withdrew his appeal pertaining to service connection for restrictive airway disease.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal pertaining to the claim of entitlement to service connection for restrictive airway disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  At the December 2014 Board videoconference hearing, the Veteran withdrew his appeal pertaining to service connection for restrictive airway disease.  Hence, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the issue, and it is dismissed.





ORDER

The issue of entitlement to service connection for restrictive airway disease is dismissed.


REMAND

With regard to the claim for service connection for obstructive sleep apnea, in a May 2007 Report of Medical History, the Veteran reported that he had trouble breathing and was told that he wheezed while he slept.  In an October 2009 sleep study, the Veteran was diagnosed with obstructive sleep apnea.  The Veteran has not been afforded a VA examination to determine the nature and etiology of his obstructive sleep apnea.  Thus, a remand is necessary to afford the Veteran with a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the Veteran testified that he had received treatment for his right toe and shoulder from Dr. L., a private physician, and that he received medical treatment for the callous formation on his right foot in 2012.  A review of the record indicates that these records have not been obtained.  The Veteran was last afforded VA examinations to determine the severity of his right foot and right shoulder disabilities in April 2009.  Given the above, remand is necessary to obtain the outstanding pertinent treatment records and to afford the Veteran additional examinations.

Accordingly, the case is REMANDED for the following actions:

1.  Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file, including 2012 treatment records pertaining to the Veteran's right foot disability and treatment records from Dr. L. 

Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the 
Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his obstructive sleep apnea.    

The Veteran's claims folder should be reviewed by the examiner in conjunction with the examination.  The examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's obstructive sleep apnea was incurred during active service.  
	
The examiner is asked to provide a rationale for the opinion rendered.  If the examiner is unable to provide a rationale he or she should explain why.

3.  Schedule the Veteran for a VA examination to determine the severity of the callous formation of the right great toe and mid tarsal area of the right foot.  All tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  Any limitation of motion or functional loss in the toes or foot resulting from his service-connected disability should be noted.  If present, the examiner is asked to determine whether functional loss in the foot resulting from his service-connected disability is slight, moderate, moderately severe, or severe in nature  

The examiner is asked to provide a rationale for the opinion rendered.  If the examiner is unable to provide a rationale he or she should explain why.

4.  Schedule the Veteran for a VA examination to determine the severity of his right shoulder disability.  The examiner should comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  Such comments should include whether there is additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  

The examiner is asked to provide a rationale for the opinion rendered.  If the examiner is unable to provide a rationale he or she should explain why.

5.  After the above actions have been completed, readjudicate the Veteran's claims.  If any of the claims remain denied, issue the Veteran and his representative a supplemental statement of the case.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


